Exhibit 10.1

 

MASTER SPREAD ACQUISITION AND MSR SERVICING AGREEMENT

 

PREAMBLE

 

This Master Spread Acquisition Agreement (the “Agreement”) is entered into by
and between PennyMac Loan Services, LLC, a Delaware limited liability company
(the “Seller”), on the one hand, and PennyMac Holdings, LLC, a Delaware limited
liability company (“PMH”) (the “Purchaser”), as of December 30, 2013.

 

RECITALS

 

WHEREAS, the Seller may from time to time originate, or acquire from third
parties, mortgage servicing rights;

 

WHEREAS, the Purchaser may from time to time desire to acquire the right to
excess servicing spread arising from such mortgage servicing rights;

 

WHEREAS, the Seller and the Purchaser desire that the Seller service the
mortgage loans to which such servicing rights relate and provide additional
administrative services; and

 

WHEREAS, the Seller desires to retain the right to refinance the residential
mortgage loans in the pool and the Seller will obtain a competitive benefit from
serving as the servicer of such mortgage loans and the Purchaser consents to
such right, as long as the Servicing Rights and a portion of the servicing
spread with respect to the newly-originated residential mortgage loans and/or
similar residential mortgage loans are retained by the Seller and the excess
servicing spread with respect to such mortgage loans is assigned by the Seller
to the Purchaser as described herein;

 

NOW, THEREFORE, in consideration of the mutual premises and agreements set forth
herein and for other good and valuable consideration, the receipt and the
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

ARTICLE 1

 

DEFINITIONS

 

Section 1.01                             Definitions.  For purposes of this
Agreement (which, for the avoidance of doubt, shall include the Preamble and
Recitals hereto), the following capitalized terms, unless the context otherwise
requires, shall have the respective meanings set forth below:

 

“Accepted Servicing Practices” means, with respect to each Mortgage Loan
(including all real estate acquired in respect of such Mortgage upon a
foreclosure or acceptance of a deed in lieu of foreclosure), each of those
mortgage servicing practices (including collection procedures) of prudent
mortgage lending institutions which service mortgage loans of the same type as
such Mortgage Loan in the jurisdiction where the related Mortgaged Property is
located, which servicing practices (i) are in compliance with all federal, state
and local laws and regulations, (ii) shall be in accordance with the Seller’s
policies and procedures as amended from time to time for

 

--------------------------------------------------------------------------------


 

mortgage loans of the same type, (iii) are in accordance with the terms of the
related mortgage, deed of trust or similar security instrument and the related
promissory note and (iv) are at a minimum based on the requirements set forth
from time to time by the Agencies.

 

“Additional Mortgage Loan” means a Mortgage Loan with respect to which the
Seller, (i) in order to eliminate the Shortfall Amount in whole or in part,
assigns to the Purchaser the applicable Transaction Excess Spread Percentage of
the Secondary Portfolio Excess Spread on such Additional Mortgage Loan, or
(ii) in lieu of including any Modified Loan(s) in the Primary Portfolio or
Secondary Portfolio, as applicable, assigns to the Purchaser the applicable
Transaction Excess Spread Percentage of the Primary Portfolio Excess Spread or
Secondary Portfolio Excess Spread, as applicable, on such Additional Mortgage
Loan.

 

“Affiliate” means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified
Person.  For the purposes of this definition, “control” when used with respect
to any specified Person means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by management contract or otherwise and the terms “controlling” and
“controlled” have meanings correlative to the foregoing; provided, however, that
Affiliates of the Purchaser shall include only PennyMac Mortgage Investment
Trust and its wholly-owned subsidiaries, and Affiliates of the Seller shall
include only Private National Mortgage Acceptance Company, LLC and its
wholly-owned subsidiaries.

 

“Agency” means, with respect to an Agency Mortgage Loan, Fannie Mae, Freddie Mac
or Ginnie Mae, as applicable.

 

“Agency Mortgage Loan” means a Mortgage Loan that is a Fannie Mae Mortgage Loan,
a Freddie Mac Mortgage Loan or a Ginnie Mae Mortgage Loan.

 

“Allowed Retention Percentage” has the meaning set forth in Section 4.01(a).

 

“Alternative Mortgage Loan” has the meaning set forth in Section 4.01(b).

 

“Ancillary Income” means all income derived from a Mortgage Loan (other than
payments or other collections in respect of principal, interest, escrow payments
and prepayment penalties attributable to such Mortgage Loan) and to which the
Seller, as the servicer of the Mortgage Loan, is entitled in accordance with the
applicable Guide.

 

“Approved Valuation Firm” means any valuation firm that has been approved by a
majority of both the independent directors of PennyMac Financial Services, Inc.,
in the case of the Seller, and the independent trustees of PennyMac Mortgage
Investment Trust, in the case of the Purchaser.

 

“Assignment” means an assignment substantially in the form of Exhibit B.

 

“Assignment Date” means, with respect to any Mortgage Loan Identification Date,
the date that is ten (10) Business Days following such Mortgage Loan
Identification Date or such other date as may be set forth in the applicable
Confirmation.

 

2

--------------------------------------------------------------------------------


 

“Base Servicing Fee” means, with respect to each Primary Portfolio or its
related Secondary Portfolio and each Collection Period, an amount equal to the
product of (A) the aggregate outstanding principal balance of the Primary
Portfolio Mortgage Loans or the Secondary Portfolio Mortgage Loans, as the case
may be, as of the first day of such Collection Period and (B) one-twelfth of the
Transaction Base Servicing Fee Rate; provided, however, that (1) with respect to
all Primary Portfolio Mortgage Loans in such Primary Portfolio or all Secondary
Portfolio Mortgage Loans in such Secondary Portfolio, if the initial Collection
Period is less than a full month, such fee for each such Primary Portfolio
Mortgage Loan or each such Secondary Portfolio Mortgage Loan shall be an amount
equal to the product of the fee otherwise described above and a fraction, the
numerator of which is the number of days in such initial Collection Period and
the denominator of which is 360; (2) if any Primary Portfolio Mortgage Loan or
Secondary Portfolio Mortgage Loan ceases to be part of the Primary Portfolio or
the Secondary Portfolio, as the case may be, during such Collection Period as a
result of a termination of the Seller’s duties as servicer under the applicable
Servicing Agreement or Guide, the portion of such amount that is attributable to
such Primary Portfolio Mortgage Loan or Secondary Portfolio Mortgage Loan shall
be adjusted to an amount equal to the product of such portion and a fraction,
the numerator of which is the number of days in such Collection Period during
which such Primary Portfolio Mortgage Loan or Secondary Portfolio Mortgage Loan
was included in the Primary Portfolio or in the Secondary Portfolio, as the case
may be, and denominator of which is 360; and (3) if the Primary Portfolio
Collections for such Primary Portfolio and such Collection Period or the
Secondary Portfolio Collections for such Secondary Portfolio and such Collection
Period were used to cover prepayment interest shortfalls on the Primary
Portfolio Mortgage Loans or the Secondary Portfolio Mortgage Loans, as the case
may be, the fee otherwise described above shall be reduced by the amount of such
reduction.

 

“Business Day” means any day other than (i) a Saturday or Sunday, or (ii) a day
on which banking and savings and loan institutions in the States of New York or
California are authorized or obligated by law or executive authority to be
closed.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collection Period” means, with respect to each Transaction Remittance Date, the
calendar month preceding the month in which such Transaction Remittance Date
occurs.

 

“Confirmation” means a letter agreement between the Seller and the Purchaser
substantially in the form attached hereto as Exhibit A that includes a mortgage
loan schedule and sets forth each of a “transaction settlement date”, a
“transaction base servicing fee rate”, a “transaction remittance date”, a
“transaction purchase price percentage” a “transaction excess spread
percentage”, a “transaction asset purchase agreement,” “a transaction threshold
percentage” and an “allowed retention percentage”.

 

“Confirmation Date” means the date of a Confirmation.

 

“Cut-off Date” means, with respect to each Primary Portfolio, the date set forth
in the related Confirmation.

 

3

--------------------------------------------------------------------------------


 

“Eligible Account” means either (i) an account maintained with a federal or
state chartered depository institution or trust company, the long-term deposit
or long-term unsecured debt obligations of which are rated no less than “AA” or
the equivalent by at least two Rating Agencies, if the deposits are to be held
in the account for more than thirty (30) days, or the short-term deposit or
short-term unsecured debt obligations of which are rated no less than “AA” or
the equivalent by at least two Rating Agencies, or (ii) an account approved by
the Seller and the Purchaser.

 

“Excess Refinancing Percentage” has the meaning set forth in Section 4.01(a).

 

“Excess Servicing Fee Rate” means, as to any Mortgage Loan, the excess of the
Gross Servicing Fee Rate for such Mortgage Loan over the Transaction Base
Servicing Fee Rate for such Mortgage Loan.

 

“Expense Amount” has the meaning set forth in Section 9.16.

 

“Expense Amount Accountant’s Letter” has the meaning set forth in Section 9.16.

 

“Expense Amount Tax Opinion” has the meaning set forth in Section 9.16.

 

“Expense Escrow Account” has the meaning set forth in Section 9.16.

 

“Fannie Mae” means Fannie Mae, formerly known as the Federal National Mortgage
Association, or any successor thereto.

 

“Fannie Mae Guide” means, collectively, the Fannie Mae Selling Guide and Fannie
Mae Servicing Guide, as such Guide may be amended from time to time hereafter.

 

“Fannie Mae Mortgage Loan” means a Mortgage Loan underwritten in accordance with
the guidelines of Fannie Mae described in the Fannie Mae Guide.

 

“Freddie Mac” means the Federal Home Loan Mortgage Corporation, or any successor
thereto.

 

“Freddie Mac Guide” means the Freddie Mac Single-Family Seller/Servicer Guide,
as such Guide may be amended from time to time hereafter.

 

“Freddie Mac Mortgage Loan”  means a Mortgage Loan underwritten in accordance
with the guidelines of Freddie Mac described in the Freddie Mac Guide.

 

“Ginnie Mae” means the Government National Mortgage Association, or any
successor thereto.

 

“Ginnie Mae Mortgage Loan” means a Mortgage Loan underwritten in accordance with
the guidelines of Ginnie Mae described in the Ginnie Mae Guide.

 

“Ginnie Mae Guide” means the Ginnie Mae Mortgage-Backed Securities Guide, as
such Guide may hereafter from time to time be amended.

 

4

--------------------------------------------------------------------------------


 

“Gross Servicing Fee Rate” means, as to any Mortgage Loan, the annual rate at
which the servicing fee is calculated for such Mortgage Loan, determined as
provided in the related Servicing Agreement.

 

“Guide” means with respect to any Fannie Mae Mortgage Loan, the Fannie Mae
Guide; with respect to any Freddie Mac Mortgage Loan, the Freddie Mac Guide; and
with respect to any Ginnie Mae Mortgage Loan, the Ginnie Mae Guide.

 

“HUD” means the United States Department of Housing and Urban Development, or
any successor thereto.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, charge, deposit, arrangement, encumbrance, lien (statutory or
other), security interest or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever intended to assure
payment of any indebtedness or the performance of any other obligation,
including any conditional sale or other title retention agreement.

 

“Modified Loan” means a Mortgage Loan, the terms of which have been modified in
accordance with the requirements of the applicable Guide and which Mortgage
Loan, as so modified, is eligible to be resold or re-securitized by Seller to
the applicable Agency.

 

“Mortgage Loan” means a one-to-four family residential loan that is secured by a
mortgage, deed of trust or other similar security instrument.  A Mortgage Loan
includes the Mortgage Loan Documents, the mortgage file, the monthly payments,
any principal payments or prepayments, any related escrow accounts, and all
other rights, benefits, proceeds and obligations arising from or in connection
with such Mortgage Loan but excludes the Servicing Rights that are the subject
of this Agreement.  A Mortgage Loan also includes any Modified Loan .

 

“Mortgage Loan Documents” means the mortgages, notes, assignments and an
electronic record or copy of a mortgage loan application.

 

“Mortgage Loan Identification Date” means, with respect to a calendar month, the
20th day of the immediately succeeding calendar month.

 

“Mortgaged Property” means the real property that secures a Mortgage Loan.

 

“New Mortgage Loan” has the meaning set forth in Section 4.01(a).

 

“Non-Agency Mortgage Loan” means a Mortgage Loan that is not an Agency Mortgage
Loan.

 

“Nonqualifying Income” means any amount that is treated as gross income for
purposes of Section 856 of the Code and which is not Qualifying Income.

 

“Payoff” means, with respect to a Mortgage Loan, any payment in full of the
unpaid principal balance of such Mortgage Loan that is received in advance of
the last scheduled due date for such Mortgage Loan and accompanied by the
accrued and unpaid interest to the date of such payment in full.

 

5

--------------------------------------------------------------------------------


 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

 

“Primary Portfolio” means the residential mortgage loans identified and listed
on a schedule to a Confirmation.

 

“Primary Portfolio Collections” means, with respect to each Primary Portfolio,
the funds collected on the related Primary Portfolio Mortgage Loans and
allocated as the servicing compensation payable to the Seller as servicer of
such Primary Portfolio Mortgage Loans pursuant to one or more Servicing
Agreements and Guides, other than Ancillary Income and, for the avoidance of
doubt, other than reimbursements received by the Seller from a loan owner for
advances and other out-of-pocket expenditures pursuant to such Servicing
Agreements and Guides.

 

“Primary Portfolio Excess Spread” means, with respect to each Primary Portfolio,
the rights of the Seller, severable from any and all other rights and
obligations under the applicable Servicing Agreements and Guides, to the
Transaction Excess Spread Percentage of the Primary Portfolio Total Spread on
such Primary Portfolio.

 

“Primary Portfolio Mortgage Loan” means a Mortgage Loan that is included in the
Primary Portfolio.

 

“Primary Portfolio Retained Spread” means, with respect to each Primary
Portfolio, the rights of the Seller to the Transaction Retained Spread
Percentage of the Primary Portfolio Total Spread on such Primary Portfolio.

 

“Primary Portfolio Spread Custodial Account” means, with respect to each Primary
Portfolio, the account established under Section 5.01, which shall be entitled
“PennyMac Loan Services, LLC, as Seller, on behalf of PennyMac Holdings, LLC,
Primary Portfolio Collection Account”, and into which account all Primary
Portfolio Collections and Primary Portfolio Termination Payments in respect of
such Primary Portfolio shall be deposited.

 

“Primary Portfolio Termination Payment” means, with respect to each Primary
Portfolio, any payment made by a loan owner or master servicer in connection
with an exercise of any right that such Person may have to terminate the Seller
as the servicer of any Primary Portfolio Mortgage Loan; provided, however, that,
if such a payment is made with respect to a group of mortgage loans and fewer
than all such mortgage loans are Primary Portfolio Mortgage Loans, then the
“Primary Portfolio Termination Payment” shall mean the portion of such
termination payment that is reasonably attributable to the Primary Portfolio
Mortgage Loans in such group based upon the methodology set forth in the
applicable Servicing Agreement for the calculation of termination payments
thereunder.

 

“Primary Portfolio Total Spread” means, with respect to each Primary Portfolio,
for each Collection Period on or after the related Transaction Settlement Date,
the sum of the following:  (a) the Primary Portfolio Collections received during
such Collection Period, net of the Base Servicing Fee; and (b) all other amounts
payable by a loan owner or master servicer to the Seller

 

6

--------------------------------------------------------------------------------


 

with respect to the Servicing Rights for the Primary Portfolio Mortgage Loans,
including any Primary Portfolio Termination Payments, but for the avoidance of
doubt, excluding all Ancillary Income and reimbursements for advances and other
out-of-pocket expenditures received by the Seller from a loan owner in
accordance with the applicable Servicing Agreements and Guides.

 

“Protected REIT” means any entity that (i) has elected to be taxed as a real
estate investment trust pursuant to Section 856 et seq. of the Code, (ii) owns a
direct or indirect equity interest in Purchaser, and (iii) is treated for
purposes of Section 856 of the Code as owning all or a portion of the assets of
the Purchaser or as receiving all or a portion of the Purchaser’s income.

 

“Qualifying Income” means gross income that is described in Section 856(c)(2) or
856(c)(3) of the Code.

 

“Refinanced Mortgage Loan” means a Primary Portfolio Mortgage Loan or a
Secondary Portfolio Mortgage Loan that is refinanced during the term of this
Agreement.

 

“Refinancing Date” means the date on which a Refinanced Mortgage Loan is prepaid
by the related New Mortgage Loan.

 

“REIT Requirements” means the requirements imposed on real estate investment
trusts pursuant to Sections 856 through and including 860 of the Code.

 

“Replacement Mortgage Loans” has the meaning set forth in Section 4.01(a).

 

“Replacement Portfolio” has the meaning set forth in Section 4.01(a).

 

“Retained Mortgage Loans” has the meaning set forth in Section 4.01(a).

 

“Secondary Portfolio” has the meaning set forth in Section 4.01(h).

 

“Secondary Portfolio Collections” means, with respect to each Secondary
Portfolio, the funds collected on the related Secondary Portfolio Mortgage Loans
and allocated as the servicing compensation payable to the Seller as servicer of
such Secondary Portfolio Mortgage Loans pursuant to one or more Servicing
Agreements and Guides, other than Ancillary Income and, for the avoidance of
doubt, other than reimbursements received by the Seller from a loan owner for
advances and other out-of-pocket expenditures pursuant to such Servicing
Agreements and Guides.

 

“Secondary Portfolio Excess Spread” means, with respect to the Secondary
Portfolio related to each Primary Portfolio, the rights of the Seller, severable
from any and all other rights under the applicable Servicing Agreements and
Guides, to the Transaction Excess Spread Percentage of the Secondary Portfolio
Total Spread on such Secondary Portfolio.

 

“Secondary Portfolio Mortgage Loan” means a Mortgage Loan that is included in
the Secondary Portfolio.

 

7

--------------------------------------------------------------------------------


 

“Secondary Portfolio Retained Spread” means, with respect to each Secondary
Portfolio, the rights of the Seller to the Transaction Retained Spread
Percentage of the Secondary Portfolio Total Spread on such Secondary Portfolio.

 

“Secondary Portfolio Spread Custodial Account” means, with respect to each
Secondary Portfolio, the account established under Section 6.01, which shall be
entitled “PennyMac Loan Services, LLC, as Seller, on behalf of PennyMac
Holdings, LLC, Secondary Portfolio Collection Account”, and into which account
all Secondary Portfolio Collections and Secondary Portfolio Termination Payments
in respect of such Secondary Portfolio shall be deposited.

 

“Secondary Portfolio Termination Payment” means, with respect to each Secondary
Portfolio, any payment made by a loan owner or master servicer in connection
with an exercise of any right that such Person may have to terminate the Seller
as the servicer of any Secondary Portfolio Mortgage Loan; provided, however,
that, if such a payment is made with respect to a group of mortgage loans and
fewer than all such mortgage loans are Secondary Portfolio Mortgage Loans, then
the “Secondary Portfolio Termination Payment” shall mean the portion of such
termination payment that is reasonably attributable to the Secondary Portfolio
Mortgage Loans in such group based upon the methodology set forth in the
applicable Servicing Agreement for the calculation of termination payments
thereunder.

 

“Secondary Portfolio Total Spread” means, with respect to each Secondary
Portfolio, for each Collection Period on or after the initial Assignment Date
when Secondary Portfolio Mortgage Loans became part of the Secondary Portfolio,
the sum of the following:  (a) the Secondary Portfolio Collections received
during such Collection Period net of the Base Servicing Fee; and (b) all other
amounts payable by a loan owner or master servicer to the Seller with respect to
the Servicing Rights for Secondary Portfolio Mortgage Loans, including any
Secondary Portfolio Termination Payments, but for the avoidance of doubt,
excluding all Ancillary Income and reimbursements for advances and other
out-of-pocket expenditures received by the Seller from a loan owner or master
servicer in accordance with the applicable Servicing Agreements and Guides.

 

“Servicing Agreement” means, with respect to each Mortgage Loan, any servicing
agreement, as amended from time to time, and any waivers, consent letters,
acknowledgments and other agreements under which such Mortgage Loan is serviced
and administered.

 

“Servicing Rights” means, with respect to each Mortgage Loan, the right to do
any and all of the following:  (a) service and administer such Mortgage Loan;
(b) collect any payments or monies payable or received for servicing such
Mortgage Loan; (c) collect any late fees, assumption fees, penalties or similar
payments with respect to such Mortgage Loan; (d) enforce the provisions of all
agreements or documents creating, defining or evidencing any such servicing
rights and all rights of the servicer thereunder, including, but not limited to,
any clean-up calls and termination options; (e) collect and apply any escrow
payments or other similar payments with respect to such Mortgage Loan;
(f) control and maintain all accounts and other rights to payments related to
any of the property described in the other clauses of this definition;
(g) possess and use any and all documents, files, records, servicing files,
servicing documents, servicing records, data tapes, computer records, or other
information pertaining to such Mortgage Loan or pertaining to the past, present
or prospective servicing of such Mortgage Loan; and (h) enforce any and all
rights, powers and privileges incident to any of the foregoing.

 

8

--------------------------------------------------------------------------------


 

“Shortfall Amount” means, for any calendar month, an amount equal to the sum of
the following:

 

(a)                                 for each Mortgage Loan that became a
Refinanced Mortgage Loan during such calendar month, the product of (x) the
applicable Transaction Excess Spread Percentage for such Refinanced Mortgage
Loan, (y) 100% minus the Allowed Retention Percentage, and (z) the excess, if
any, of (i) 90% of the product of the Excess Servicing Fee Rate of such
Refinanced Mortgage Loan and the unpaid principal balance of such Refinanced
Mortgage Loan as of its Refinancing Date, over (ii) the product of the Excess
Servicing Fee Rate of the related New Mortgage Loan and the original principal
balance of such New Mortgage Loan; plus

 

(b)                                 for each Modified Loan that is a Ginnie Mae
Mortgage Loan, the product of (x) the applicable Transaction Excess Spread
Percentage for such Refinanced Mortgage Loan, and (y) the excess, if any, of
(i) 90% of the product of the Excess Servicing Fee Rate of such Refinanced
Mortgage Loan and the unpaid principal balance of such Refinanced Mortgage Loan
as of its Refinancing Date, over (ii) the product of the Excess Servicing Fee
Rate of the related New Mortgage Loan and the original principal balance of such
New Mortgage Loan.

 

“Transaction” means the collective transactions scheduled to be consummated or
that are consummated (as the context may require) with respect to a Primary
Portfolio and the related Secondary Portfolio on a Transaction Settlement Date
or Assignment Date, as applicable.

 

“Transaction Asset Purchase Agreement” means, with respect to each Transaction,
the agreement pursuant to which the Seller is required to purchase or otherwise
acquire the Servicing Rights relating to the Primary Portfolio Mortgage Loans,
as in effect from time to time.

 

“Transaction Base Servicing Fee Rate” means, with respect to each Primary
Portfolio and its related Secondary Portfolio, the rate per annum denominated as
such and set forth in the related Confirmation.

 

“Transaction Excess Spread Percentage” means, with respect to each Primary
Portfolio and its related Secondary Portfolio, the percentage denominated as
such and set forth in the related Confirmation.

 

“Transaction Purchase Price” means, with respect to each Transaction, the
product of (i) the aggregate outstanding principal balance of the Primary
Portfolio Mortgage Loans as of the Cut-off Date, (ii) the Transaction Purchase
Price Percentage and (iii) the Transaction Excess Spread Percentage.

 

“Transaction Purchase Price Percentage” means, with respect to each Primary
Portfolio, the percentage denominated as such and set forth in the related
Confirmation.

 

9

--------------------------------------------------------------------------------


 

“Transaction Remittance Date” means with respect to each Primary Portfolio and
its related Secondary Portfolio, the date denominated as such and set forth in
the related Confirmation, or, if no date is set forth in such Confirmation, the
10th day of each calendar month, or if such day is not a Business Day, the prior
Business Day, beginning in the month following the Transaction Settlement Date,
or such other day as may be agreed upon by the Seller and the Purchaser.

 

“Transaction Retained Spread Percentage” means, with respect to each Primary
Portfolio and its related Secondary Portfolio, 100% minus the Transaction Excess
Spread Percentage.

 

“Transaction Settlement Date” means, with respect to each Primary Portfolio, the
date denominated as such and set forth in the related Confirmation.

 

“Transaction Threshold Percentage”  means the percentage denominated as such and
set forth in the related Confirmation.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect on the date hereof in the State of New York or the Uniform Commercial
Code as in effect in the applicable jurisdiction

 

Section 1.02                             General Interpretive Principles.  For
purposes of this Agreement, except as otherwise expressly provided or unless the
context otherwise requires:

 

(a)                                 The terms defined in this Agreement have the
meanings assigned to them in this Agreement and include the plural as well as
the singular, and the use of any gender herein shall be deemed to include the
other gender;

 

(b)                                 Accounting terms not otherwise defined
herein have the meanings assigned to them in accordance with generally accepted
accounting principles;

 

(c)                                  References herein to “Articles,”
“Sections,” “Subsections,” “Paragraphs,” and other subdivisions without
reference to a document are to designated Articles, Sections, Subsections,
Paragraphs and other subdivisions of this Agreement;

 

(d)                                 A reference to a Subsection without further
reference to a Section is a reference to such Subsection as contained in the
same Section in which the reference appears, and this rule shall also apply to
Paragraphs and other subdivisions;

 

(e)                                  The words “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular provision; and

 

(f)                                   The term “include” or “including” shall
mean without limitation by reason of enumeration.

 

10

--------------------------------------------------------------------------------


 

ARTICLE 2

 

REPRESENTATIONS AND WARRANTIES

 

Section 2.01                             Representations, Warranties and
Agreements of the Seller.  The Seller hereby makes to the Purchaser, as of the
date hereof and as of each Transaction Settlement Date and each Assignment Date,
the representations and warranties set forth on Exhibit C.

 

Section 2.02                             Representations, Warranties and
Agreements of the Purchaser.  The Purchaser hereby makes to the Seller, as of
the date hereof and as of each Transaction Settlement Date and each Assignment
Date, the representations and warranties set forth on Exhibit D.

 

ARTICLE 3

 

PURCHASES

 

Section 3.01                             Purchases.

 

(a)                                 Transaction Agreement.  The execution and
delivery of each Confirmation between the Seller and the Purchaser shall be an
agreement between such parties to the effect that, with respect to the Primary
Portfolio described therein, and subject to the terms hereof and thereof,
(i) the Seller shall sell, and the Purchaser shall purchase, on the Transaction
Settlement Date all of the Seller’s right, title and interest in and to the
Primary Portfolio Excess Spread and all proceeds thereof and the Secondary
Portfolio Excess Spread and all proceeds thereof, all in exchange for the
payment of the Transaction Purchase Price, and (ii) each party shall perform its
duties under this Agreement as supplemented and amended by such Confirmation.

 

(b)                                 Closing Conditions.  The duties of the
Seller and the Purchaser to consummate each Transaction shall be subject to the
satisfaction of various conditions as set forth below:

 

(i)                                     The duty of each party to consummate
such Transaction shall be subject to the satisfaction of the following
conditions:

 

(A)                               the Seller shall have acquired the Servicing
Rights with respect to the related Primary Portfolio;

 

(B)                             the representations and warranties made by the
other party in this Agreement and each other Transaction document to which such
party is a party to be made on or prior to the Transaction Settlement Date shall
be true and correct in all material respects; and

 

(C)                             the other party shall have performed or caused
the performance of each covenant or obligation required to be performed by such
party on or before the Transaction Settlement Date (including the delivery of
documents required to be delivered by such other party under Section 3.01 (c));

 

11

--------------------------------------------------------------------------------


 

(ii)                                  The duty of the Seller to consummate such
Transaction shall be further subject to the satisfaction of the additional
condition that no change in the Purchaser’s financial conditions shall have
occurred following the Confirmation Date that would be reasonably likely to
materially and adversely affect the Purchaser’s ability to consummate the
Transaction on the Transaction Settlement Date;

 

(iii)                               The duty of the Purchaser to consummate such
Transaction shall be further subject to the satisfaction of the following
additional conditions:

 

(A)                             no change in the Seller’s financial or operating
condition, the Seller’s good standing with and authority from the related loan
owners and (if applicable) master servicers, Fannie Mae, Freddie Mac or Ginnie
Mae, the Servicing Rights, the Primary Portfolio Mortgage Loans or the escrow
accounts related to the Primary Portfolio Mortgage Loans shall have occurred
following the Confirmation Date that, individually or in the aggregate, would be
reasonably likely to materially and adversely affect one or more of (x) the
Seller’s ability to consummate such Transaction on the Transaction Settlement
Date, or (y) the practical or other ability of an owner of the Servicing Rights
to realize the benefits thereof;

 

(B)                             the Seller shall have obtained or caused to have
been obtained all consents, approvals or other requirements of third parties
required for the consummation of the transactions contemplated by this
Agreement, including (if applicable) all requisite Agency approvals;

 

(C)                             the Seller shall have been appointed as the
servicer for the Primary Portfolio Mortgage Loans;

 

(D)                             the information set forth in the data tape
delivered to Purchaser on the Transaction Settlement Date is true and correct in
all material respects as of the date specified.

 

(c)                                  Closing Documents.  The closing documents
for each Transaction shall consist of the documents set forth below, which the
Seller shall deliver or cause to be delivered to Purchaser on or before the
Transaction Settlement Date:

 

(i)                                     an Assignment executed by the Seller in
which the Seller assigns to the Purchaser all of the Seller’s right, title and
interest in, to and under the Primary Portfolio Excess Spread;

 

(ii)                                  a copy of the executed Transaction Asset
Purchase Agreement;

 

(iii)                               a copy of the executed instrument evidencing
the Seller’s acquisition of the Servicing Rights with respect to the Primary
Portfolio;

 

12

--------------------------------------------------------------------------------


 

(iv)                              with respect to non-Agency Mortgage Loans, a
copy of the executed Servicing Agreement;

 

(v)                                 with respect to Agency Mortgage Loans, a
copy of the executed Acknowledgment Agreement of the related Agency, if
applicable, in form and substance satisfactory to the Seller and Purchaser;

 

(vi)                              all consents, approvals or other requirements
of third parties required for the consummation of the transactions contemplated
by this Agreement, including (if applicable) all requisite Agency approvals; and

 

(vii)                           such officers’ certificates, opinions of
counsel, instruments and documents as the Purchaser may reasonably request.

 

(d)                                 Closing.  On the Transaction Settlement Date
for each Primary Portfolio, the Purchaser shall pay the Transaction Purchase
Price to the Seller, the Seller shall convey the Primary Portfolio Excess Spread
to the Purchaser and the Seller shall commence servicing or subservicing the
Primary Portfolio Mortgage Loans in accordance with the applicable Servicing
Agreements and Guides if such servicing or subservicing has not already
commenced.  The Transaction Purchase Price shall be paid by wire transfer of
immediately available funds.

 

(e)                                  Additional Representations and Warranties. 
Upon the consummation of the transactions scheduled to occur on the Transaction
Settlement Date for each Primary Portfolio:

 

(i)                                     the Seller hereby represents and
warrants to the Purchaser as of the applicable Transaction Settlement Date (and
such representations and warranties shall survive the Transaction Settlement
Date) that:

 

(A)                             with respect to each Primary Portfolio Mortgage
Loan, the Seller has been duly and validly appointed as the servicer thereof
under the applicable Servicing Agreement or Guide and, for the purposes of such
capacity, such Servicing Agreement or Guide is in full force and effect;

 

(B)                             the Seller is not in material breach of or in
default of its duties under any applicable Servicing Agreement or Guide;

 

(C)                             no event has occurred that, with or without
notice or the passage of time, would entitle any Person to terminate the Seller
as servicer of any Primary Portfolio Mortgage Loan under any applicable
Servicing Agreement or Guide, and the Seller has no notice or knowledge of the
intention of any Person to terminate or cause the termination of the Seller’s
rights and duties as servicer under any applicable Servicing Agreement or Guide;

 

13

--------------------------------------------------------------------------------


 

(D)                             the information set forth in the data tape
delivered to Purchaser on the Transaction Settlement Date is true and correct in
all material respects as of the date specified;

 

(E)                              the Seller is the sole owner of the Servicing
Rights related to each Mortgage Loan in such Primary Portfolio (subject to the
terms of the related Servicing Agreement or Guide), free and clear of any Lien,
claim, encumbrance or ownership interest in favor or any Person other than the
interests of the Purchaser contemplated hereby; and

 

(F)                               the Seller has serviced the applicable
Mortgage Loans in accordance with the terms of the related Servicing Agreement
and Accepted Servicing Practices.

 

(ii)                                  the Purchaser hereby represents and
warrants to the Seller as of the applicable Transaction Settlement Date (and
such representations and warranties shall survive the Transaction Settlement
Date) that the Purchaser is a sophisticated investor and its decision to enter
into such Transaction is based upon the Purchaser’s independent experience,
knowledge and due diligence and evaluation of such Transaction without reliance
on any oral or written information provided by Seller other than the
representations and warranties made by Seller pursuant to the terms hereof.

 

Section 3.02                             Intent of Parties.

 

(a)                                 The Seller and the Purchaser intend that
each Transaction constitute a valid sale of the Primary Portfolio Excess Spread
and all proceeds thereof with respect to the related Primary Portfolio by the
Seller to the Purchaser.  If the conveyance of the Primary Portfolio Excess
Spread is characterized by a court or governmental authority as security for a
loan rather than an absolute transfer or sale, the Seller will be deemed to have
granted, and hereby grants, to Purchaser, a security interest in all of its
right, title and interest in, to and under, whether now existing or in the
future arising or acquired, (i) all Primary Portfolio Excess Spread and all
rights under this Agreement with respect to any Primary Portfolio Excess Spread;
(ii) the Primary Portfolio Spread Custodial Account; (iii) all rights to payment
of amounts due under this Agreement on account of or related to the Primary
Portfolio Excess Spread; (iv) all rights to reimbursement of Primary Portfolio
Excess Spreads and/or amounts due in respect thereof under the related Servicing
Agreements and Guides; (v) all records, instruments or other documentation
evidencing any of the foregoing; (vi) all “general intangibles”, “accounts”,
“chattel paper”, “securities accounts”, “investment property”, “deposit
accounts” and “money” as defined in the Uniform Commercial Code relating to or
constituting any and all of the foregoing (including, without limitation, all of
Seller’s rights, title and interest in and under the Primary Portfolio Excess
Spreads); and (vii) any and all replacements, substitutions, distributions on or
proceeds of any and all of the foregoing, as security for a loan in an amount
equal to the Transaction Purchase Price.

 

14

--------------------------------------------------------------------------------


 

(b)                                 The Seller hereby authorizes the filing of
any financing statements or continuation statements, and amendments to financing
statements, in any jurisdictions and with any filing offices as the Purchaser
may determine, in its sole discretion, are necessary or advisable to perfect the
sale of the assets conveyed and security interests granted to Purchaser and
agrees to execute financing statements in form reasonably acceptable to the
Purchaser and the Seller at the request of the Purchaser in order to reflect the
Purchaser’s interests in the assets conveyed to or subjected to a security
interest in favor of the Purchaser pursuant hereto and in the Primary Portfolio
Spread Custodial Account and Secondary Portfolio Spread Custodial Account.

 

(c)                                  In connection with each Transaction
involving Ginnie Mae Mortgage Loans, the Seller and the Purchaser further agree
and acknowledge with respect to such Ginnie Mae Mortgage Loans as follows:

 

(i)  the Seller is entitled to the Base Servicing Fee and the Seller and the
Purchaser, as applicable, are entitled to the Primary Portfolio Excess Spread
only so long as the Seller maintains its status as an approved Ginnie Mae issuer
and servicer;

 

(ii) upon the Seller’s loss of its status as an approved Ginnie Mae issuer and
servicer, the Purchaser’s rights to any Primary Portfolio Excess Spread also
terminate;

 

(iii) the pledge of the Seller’s rights to the Primary Portfolio Excess Spread
conveys no right (such as a right to become a substitute issuer or servicer)
that is not specifically provided for in the Ginnie Mae Guide; and

 

(iv)  to the extent the Seller has pledged or in the future pledges as
collateral to a third party lender the Servicing Rights relating to any Primary
Portfolio Excess Spread, the pledged collateral will include such Primary
Portfolio Excess Spread and the Purchaser will enter into any such agreements
and/or file any financing statements  as reasonably required by such third party
lender to give effect thereto.

 

ARTICLE 4

 

RECAPTURE

 

Section 4.01                             Recapture.

 

(a)                                 With respect to each Primary Portfolio, if,
during any calendar month, the Seller or its Affiliates originate new
residential mortgage loans the proceeds of which are used to refinance a
Mortgage Loan in such Primary Portfolio (such a new mortgage loan, a “New
Mortgage Loan”), the Seller shall transfer and convey to the Purchaser on the
related Assignment Date the Secondary Portfolio Excess Spread and all proceeds
thereof with respect to one or more of such New Mortgage Loans (subject to
Section 4.01(b)) that together have an aggregate unpaid principal balance that
is not less than the sum of the following amounts:

 

(i)                                     the product of (i) the aggregate amount
of Payoffs (whether or not resulting from refinancings) received during such
calendar month on all loans that were Primary Portfolio Mortgage Loans at the
beginning of the month and (ii) the Transaction Threshold Percentage;

 

15

--------------------------------------------------------------------------------


 

(ii)                                  the product of (i) the dollar amount of
New Mortgage Loans that were originated during the calendar month, net of the
amount described in clause (i) above, and (ii) 100% minus the Allowed Retention
Percentage; and

 

(iii)                               either:

 

(A)                               a positive amount (and in no event less than
zero) equal to the excess, if any, of (i) the cumulative unpaid principal
balance of loans for which transfers were actually made under this Article 4 in
all such prior months, over (ii) the cumulative unpaid principal balance of
loans for which transfers were required to be made under this Article 4 in all
prior months (whether or not they were actually made); or

 

(B)                               a negative amount (and in no event more than
zero) equal to the excess  of (i) the cumulative unpaid principal balance of
loans for which transfers were required to be made under this Article 4 in all
prior months (whether or not they were actually made), over (ii) the cumulative
unpaid principal balance of loans for which transfers were actually made under
this Article 4 in all such prior months.

 

For purposes of this subsection, the “Allowed Retention Percentage” means, with
respect to each Primary Portfolio and any month, the percentage set forth
opposite the Excess Refinancing Percentage on the Confirmation; and the “Excess
Refinancing Percentage” means, with respect to each Primary Portfolio and any
month, the excess, if any, of (a) a fraction, expressed as a percentage, the
numerator of which is equal to the aggregate principal balance of New Mortgage
Loans that were originated during such month, and the denominator of which is
the aggregate amount of Payoffs (whether or not resulting from refinancings)
received during such calendar month on all loans that were Primary Portfolio
Mortgage Loans at the beginning of the month, over (b) the Transaction Threshold
Percentage.

 

The New Mortgage Loans and Alternative Mortgage Loans where the Servicing Rights
are so transferred and conveyed shall constitute “Replacement Mortgage Loans”;
the entire group of such Replacement Mortgage Loans shall constitute the
“Replacement Portfolio”; the New Mortgage Loans where the Servicing Rights are
not so transferred and conveyed shall constitute “Retained Mortgage Loans”; and
the entire group of such Retained Mortgage Loans shall constitute the “Retained
Portfolio”.  For purposes of these definitions, if any Alternative Mortgage Loan
is included in the Replacement Portfolio in lieu of a New Mortgage Loan, then
such New Mortgage Loan shall be neither part of the Replacement Portfolio nor
part of the Retained Portfolio (including for the purposes of the provisions set
forth in Section 4.01(c)).

 

16

--------------------------------------------------------------------------------


 

Notwithstanding anything in this Section 4.01(a) to the contrary, in lieu of
transferring and conveying to the Purchaser on the related Assignment Date the
related Secondary Portfolio Excess Spread as described herein, the Seller may,
at its option, but only to the extent that the fair market value of the
aggregate Secondary Portfolio Excess Spread to be transferred is less than
$200,000, and shall, if the Secondary Portfolio Excess Spread otherwise required
to be transferred is prohibited by the applicable Agency, wire to the Purchaser
cash in an amount equal to the fair market value of the related Secondary
Portfolio Excess Spread.

 

(b)                                 Each New Mortgage Loan included in the
Replacement Portfolio shall satisfy the following criteria: (1) such New
Mortgage Loan shall be the subject of a Servicing Agreement with a loan owner or
master servicer; and (2) all consents, if any, required by the applicable loan
owner to assign all or a portion of the Servicing Rights with respect to such
New Mortgage Loan shall have been obtained.  Notwithstanding the preceding
sentence, if insufficient New Mortgage Loans are available that would allow
satisfaction of the criteria set forth in set forth in the preceding sentence,
then the Seller shall use its best efforts to include in the Replacement
Portfolio another mortgage loan (an “Alternative Mortgage Loan”), in lieu of
each New Mortgage Loan that, but for such conditions in the preceding sentence,
would have been included in the Replacement Portfolio, and that satisfies the
following criteria:

 

(i)                                     The servicing fee rate for the
Alternative Mortgage Loan is equal to or greater than the servicing fee rate of
the New Mortgage Loan;

 

(ii)                                  The interest accrual rate per annum on the
Alternative Mortgage Loan is substantially equal to the interest accrual rate
per annum on the New Mortgage Loan;

 

(iii)                               The final maturity date of the Alternative
Mortgage Loan is within six months of the final maturity date of the New
Mortgage Loan;

 

(iv)                              The principal balance of the Alternative
Mortgage Loan is substantially equal to the principal balance of the Refinanced
Mortgage Loan;

 

(v)                                 The remaining credit characteristics of the
Alternative Mortgage Loan (other than as specified in clauses (i), (ii),
(iii) and (iv) above) are substantially the same as the credit characteristics
of the New Mortgage Loan;

 

(vi)                              The Alternative Mortgage Loan is current as of
the applicable Assignment Date; and

 

(vii)                           The Alternative Mortgage Loan is not subject to
any foreclosure or similar proceeding as of the applicable Assignment Date; is
not in process of any modification, workout or other loss mitigation process;
and is not involved in litigation.

 

(c)                                  The Replacement Portfolio, on the one hand,
and the Retained Portfolio, on the other, shall have the following
characteristics:

 

17

--------------------------------------------------------------------------------


 

(i)                                     The weighted average servicing fee rate
for the Mortgage Loans in the Retained Portfolio shall be substantially equal to
the weighted average servicing fee rate for the Mortgage Loans in the
Replacement Portfolio;

 

(ii)                                  The weighted average gross mortgage
interest rate per annum of the New Mortgage Loans in the Retained Portfolio is
substantially equal to the weighted average gross mortgage interest rate per
annum of the Mortgage Loans in the Replacement Portfolio;

 

(iii)                               The weighted average final maturity date of
the Mortgage Loans in the Retained Portfolio shall be within six months of the
weighted average final maturity date of the Mortgage Loans in the Replacement
Portfolio; and

 

(iv)                              The remaining credit characteristics of the
pool of Mortgage Loans in the Retained Portfolio (other than the characteristics
specified in clauses (i) and (ii) above) shall be substantially the same as the
credit characteristics of the pool of Mortgage Loans in the Replacement
Portfolio.

 

(d)                                 Not later than the Mortgage Loan
Identification Date related to each month in which the Seller or an Affiliate
thereof has originated New Mortgage Loans with respect to a Primary Portfolio,
the Seller shall (i) notify the Purchaser of the identity of each such New
Mortgage Loan and the Primary Portfolio Mortgage Loan that was refinanced using
proceeds of such New Mortgage Loan and (ii) provide a schedule setting forth the
New Mortgage Loans (or Alternative Mortgage Loans) proposed to compose the
Replacement Portfolio, the New Mortgage Loans proposed to compose the Retained
Portfolio and the Seller’s calculations of the weighted average gross mortgage
interest rate and weighted average final maturity date of each of the proposed
Replacement Portfolio and the proposed Retained Portfolio.  The Seller and the
Purchaser shall cooperate in good faith to resolve any objections made by the
Purchaser to the proposed compositions of the Replacement Portfolio and Retained
Portfolio.

 

(e)                                  Not later than the Mortgage Loan
Identification Date related to each month in which a Modified Loan was
re-securitized, the Seller shall identify all such Modified Loans, each of
which, for the avoidance of doubt, shall not be deemed to be a New Mortgage Loan
but rather shall either (i) continue to remain in its Primary Portfolio or
Secondary Portfolio, as applicable, or (ii) in the case of a Ginnie Mae Mortgage
Loan, be returned to its Primary Portfolio or Secondary Portfolio, as
applicable, pursuant to an Assignment on the next Assignment Date following the
redelivery of the modified Mortgage Loan into a new mortgage backed security
guaranteed by Ginnie Mae.  Notwithstanding the foregoing, the Seller and the
Purchaser may mutually agree that, in lieu of including any Modified Loan(s) in
the Primary Portfolio or Secondary Portfolio, as applicable, the Seller may
designate Additional Mortgage Loans or pay the Purchaser in cash, in either case
in an amount equal to the fair market value of the Primary Portfolio Excess
Spread or Secondary Portfolio Excess Spread relating to such Modified Loan(s).

 

(f)                                   The Seller shall be required to designate
Additional Mortgage Loans as follows:

 

18

--------------------------------------------------------------------------------


 

(i)                                     On or before the Mortgage Loan
Identification Date, the Seller shall calculate the Shortfall Amount, if any,
with respect to such calendar month and shall furnish the same to the Purchaser
along with commercially reasonable documentation supporting such calculation.
The Purchaser shall have five (5) days to notify the Seller that the Purchaser
accepts or objects to such calculation. If the Purchaser objects to such
calculation, it shall furnish the Seller with commercially reasonable supporting
documentation of its objection, and the parties shall cooperate in good faith to
resolve the objection. If the parties cannot resolve the disagreement, they
shall proceed in accordance with subsection (iii) below. If the Purchaser
accepts the calculation, or the disagreement is otherwise resolved as provided
in this Section 4.01(f), Seller shall designate Additional Mortgage Loans as
provided in Section 4.01(h) below as necessary to eliminate the Shortfall Amount
(calculated as though such Additional Mortgage Loans were New Mortgage Loans).

 

(ii)                                  In lieu of designating Additional Mortgage
Loans to eliminate some or all of the Shortfall Amount, the Seller may pay the
Purchaser, on the Assignment Date, an amount in cash equal to the fair market
value of the Secondary Portfolio Excess Spread relating to such Additional
Mortgage Loans that would otherwise be required to eliminate the Shortfall
Amount.

 

(iii)                               If the parties cannot resolve a disagreement
under this Section 4.01(f), they shall select an Approved Valuation Firm to
calculate the amount in dispute, and the decision of such Approved Valuation
Firm shall be final and binding on the parties. Each party agrees to cooperate
in good faith with the requests for information by such Approved Valuation Firm,
and each party shall pay 50% of the fees and expenses of such firm. Within two
(2) Business Days after the decision of the Approved Valuation Firm, the Seller
shall designate Additional Mortgage Loans or pay the cash fair market value, as
applicable, in order to eliminate the Shortfall Amount.

 

(g)                                  As of the applicable Assignment Date,
unless otherwise agreed upon by the Seller and the Purchaser, the Additional
Mortgage Loans shall satisfy the following criteria:

 

(i)                                     Each Additional Mortgage Loan is
included in a mortgage backed security guaranteed by Ginnie Mae;

 

(ii)                                  The weighted average of the mortgage rates
on the Additional Mortgage Loans is substantially equal to the weighted average
of the mortgage rates on the New Mortgage Loans originated during the applicable
calendar month;

 

(iii)                               The weighted average remaining term to
maturity of the Additional Mortgage Loans is not less than the weighted average
remaining term to maturity of the New Mortgage Loans originated during the
applicable calendar month;

 

19

--------------------------------------------------------------------------------


 

(iv)                              The weighted average seasoning of the
Additional Mortgage Loans is less than or equal to that of the New Mortgage
Loans originated during the applicable calendar month;

 

(v)                                 The average unpaid principal balance of the
Additional Mortgage Loans is not less than the average unpaid principal balance
of the New Mortgage Loans that were originated during the applicable calendar
month;

 

(vi)                              The remaining material credit characteristics
of the Additional Mortgage Loan (other than as specified in clauses
(i)-(v) above) are substantially similar to the credit characteristics of the
New Mortgage Loans originated during the applicable calendar month;

 

(vii)                           Each Additional Mortgage Loan is current as of
the applicable Assignment Date; and

 

(viii)                        Each Additional Mortgage Loan is not subject to
any foreclosure or similar proceeding, is not in, and has not gone through, the
process of modification, workout or any other loss mitigation process and is not
involved in litigation.

 

(h)                                 On the Assignment Date related to each month
in which the Seller has originated New Mortgage Loans, the Seller shall transfer
and convey to the Purchaser the Secondary Portfolio Excess Spread with respect
to the Replacement Portfolio and any Additional Mortgage Loans.  Such transfer
and conveyance shall be effected by an instrument of assignment substantially in
the form attached hereto as Exhibit B.  The Seller shall be entitled to retain
the related Secondary Portfolio Retained Excess Spread.  The New Mortgage Loans,
Alternative Mortgage Loans or Additional Mortgage Loans for which the Seller
transfers and conveys to the Purchaser the related Secondary Portfolio Excess
Spread on each Assignment Date and the New Mortgage Loans, Alternative Mortgage
Loans or Additional Mortgage Loans for which the Seller transferred and conveyed
to the Purchaser the related Secondary Portfolio Excess Spread on all prior
Assignment Dates shall together constitute the “Secondary Portfolio”.

 

(i)                                     If insufficient New Mortgage Loans and
Alternative Mortgage Loans are available in circumstances that require a
transfer by the Seller under the foregoing subsections, or if counsel or
independent accountants for the Purchaser or any of its Affiliates determines
that there exists a material risk that such transfer would result in a violation
of the REIT Requirements by such Person, then the Seller shall consult with the
Purchaser and the parties shall negotiate in good faith for the transfer of one
or more investments in transactions that would not, in the judgment of counsel
or independent accountants for the Seller or the Purchaser or any of their
respective Affiliates, present such a risk and that would result in net economic
benefits to the Purchaser that are no less favorable than the economic benefit
to the Purchaser that would have resulted from a transfer under foregoing
subsections.

 

20

--------------------------------------------------------------------------------


 

Section 4.02                             Intent of Parties.

 

(a)                                 The parties intend that each transfer made
by the Seller under Section 4.01 constitute a valid absolute transfer or sale of
the related Secondary Portfolio Excess Spread and all proceeds thereof for the
related Replacement Portfolio by the Seller to the Purchaser.  If the conveyance
of such Secondary Portfolio Excess Spread is characterized by a court or
governmental authority as security for a loan rather than an absolute transfer
or sale, the Seller will be deemed to have granted, and hereby grants, to the
Purchaser, a security interest in all of its right, title and interest in, to
and under, whether now existing or in the future arising or acquired, (i) all
Secondary Portfolio Excess Spread and all rights under this Agreement with
respect to any Secondary Portfolio Excess Spread; (ii) the Secondary Portfolio
Spread Custodial Account; (iii) all rights to payment of amounts due under this
Agreement on account of or related to the Secondary Portfolio Excess Spread;
(iv) all rights to reimbursement of Secondary Portfolio Excess Spreads and/or
amounts due in respect thereof under the related Servicing Agreements and
Guides; (v) all records, instruments or other documentation evidencing any of
the foregoing; (vi) all “general intangibles”, “accounts”, “chattel paper”,
“securities accounts”, “investment property”, “deposit accounts” and “money” as
defined in the Uniform Commercial Code relating to or constituting any and all
of the foregoing (including, without limitation, all of Seller’s rights, title
and interest in and under the Secondary Portfolio Excess Spreads); and (vii) any
and all replacements, substitutions, distributions on or proceeds of any and all
of the foregoing, as security for a loan in an amount equal to the value of such
Secondary Portfolio Excess Spread.

 

(b)                                 The Seller hereby authorizes the filing of
any financing statements or continuation statements, and amendments to financing
statements, in any jurisdictions and with any filing offices as the Purchaser
may determine, in its sole discretion, are necessary or advisable to perfect the
sale of the assets conveyed and security interests granted to Purchaser and
agrees to execute financing statements in form reasonably acceptable to the
Purchaser and the Seller at the request of the Purchaser in order to reflect the
Purchaser’s interests in the assets conveyed to or subjected to a security
interest in favor of the Purchaser pursuant hereto and in the related Secondary
Portfolio Spread Custodial Accounts.

 

(c)                                  In connection with each Transaction
involving Ginnie Mae Mortgage Loans, the Seller and the Purchaser further agree
and acknowledge with respect to such Ginnie Mae Mortgage Loans as follows:

 

(i)  the Seller is entitled to the Base Servicing Fee and the Seller and the
Purchaser, as applicable, are entitled to the Secondary Portfolio Excess Spread
only so long as the Seller maintains its status as an approved Ginnie Mae issuer
and servicer;

 

(ii) upon the Seller’s loss of its status as an approved Ginnie Mae issuer and
servicer, the Purchaser’s rights to any Secondary Portfolio Excess Spread also
terminate;

 

(iii) the sale of the Seller’s rights to the Secondary Portfolio Excess Spread
conveys no right (such as a right to become a substitute issuer or servicer)
that is not specifically provided for in the Ginnie Mae Guide; and

 

(iv)  to the extent the Seller has pledged or in the future pledges as
collateral to a third party lender the Servicing Rights relating to any
Secondary Portfolio Excess Spread, the pledged collateral will include such
Secondary Portfolio Excess

 

21

--------------------------------------------------------------------------------


 

Spread and the Purchaser will enter into any such agreements and/or file any
financing statements  as reasonably required by such third party lender to give
effect thereto.

 

Section 4.03                             Additional Representations and
Warranties.

 

On the Assignment Date with respect to each Replacement Portfolio, the
provisions set forth in Section 3.01(b) and Section 3.01(c) shall apply, as
applicable, to each Replacement Mortgage Loan and the Replacement Portfolio, and
Seller shall be deemed to have represented and warranted to the Purchaser with
respect to each Replacement Mortgage Loan and the Replacement Portfolio, as
applicable, the matters set forth in Section 3.01(e).

 

ARTICLE 5

 

PRIMARY PORTFOLIO COLLECTIONS AND REMITTANCES

 

Section 5.01                             Primary Portfolio Spread Custodial
Account.  With respect to each Primary Portfolio, the Seller shall establish a
Primary Portfolio Spread Custodial Account, which shall be an Eligible Account,
not later than the Transaction Settlement Date.  The Seller shall deliver to the
Seller and the Purchaser reasonable evidence of the establishment of such
account upon request.  The Seller shall not pledge, obtain financing for or
otherwise permit any Lien of any creditor of the Seller to exist on, any portion
of the Primary Portfolio Collections or the Seller’s interest in the Primary
Portfolio Spread Custodial Account without the prior written consent of the
Purchaser.

 

Section 5.02                             Deposits.  With respect to each Primary
Portfolio, the Seller shall deposit into the Primary Portfolio Spread Custodial
Account from time to time any and all Primary Portfolio Collections received on
or after the Transaction Settlement Date, in each case within two (2) Business
Days following receipt thereof.  The Seller shall direct each loan owner or
master servicer to remit any Primary Portfolio Termination Payments directly to
the Primary Portfolio Spread Custodial Account to the extent consistent with the
terms of the related Servicing Agreement.

 

Section 5.03                             Withdrawals and Remittances.

 

(a)                                 On each Business Day, the Seller shall
withdraw from the Primary Portfolio Spread Custodial Account the cash on deposit
therein and pay such cash in the following amounts and order of priority, in
each case subject to funds remaining available after giving effect to each
payment having a higher priority:

 

(i)                                     first, from amounts in the Primary
Portfolio Spread Custodial Account attributable to Primary Portfolio Termination
Payments, pro rata, (A) the Transaction Excess Spread Percentage of such Primary
Portfolio Termination Payments to the Purchaser, and (B) the Transaction
Retained Excess Spread Percentage of such Primary Portfolio Termination Payments
to the Seller;

 

22

--------------------------------------------------------------------------------


 

(ii)                                  second, on the last Business Day of each
calendar week, at the option of the Seller, any accrued and unpaid Base
Servicing Fee in respect of the Primary Portfolio Mortgage Loans to the Seller;

 

(iii)                               third, on each Transaction Remittance Date,
to the extent not previously paid to the Seller in accordance with
Section 5.03(a)(ii), any accrued and unpaid Base Servicing Fee in respect of the
Primary Portfolio Mortgage Loans to the Seller;

 

(iv)                              fourth, on each Transaction Remittance Date,
pro rata, (A) to the Purchaser, any Primary Portfolio Excess Spread for the
prior Collection Period (other than the portion thereof consisting of Primary
Portfolio Termination Payments paid pursuant to the foregoing clauses); and
(B) to the Seller, any Primary Portfolio Retained Spread for the prior
Collection Period (other than the portion thereof consisting of Primary
Portfolio Termination Payments paid pursuant to the foregoing clauses));
provided, however, that prior to the distribution to the Seller of any Primary
Portfolio Retained Spread pursuant to clause (B), the Primary Portfolio Retained
Spread shall be applied to the payment of any indemnity payments then due and
payable by the Seller to the Purchaser or its related indemnified persons under
Section 8.03; and

 

(v)                                 fifth, on each Transaction Remittance Date,
to the Seller, any other amounts remaining on deposit in the Primary Portfolio
Spread Custodial Account.

 

(b)                                 All payments to the Purchaser shall be made
by wire transfer of immediately available funds to an account designated by the
Purchaser.

 

ARTICLE 6

 

SECONDARY PORTFOLIO COLLECTIONS AND REMITTANCES

 

Section 6.01                             Secondary Portfolio Spread Custodial
Account.  With respect to each Secondary Portfolio, the Seller shall establish a
Secondary Portfolio Spread Custodial Account, which shall be an Eligible
Account, not later than the initial Assignment Date for such Secondary
Portfolio.  The Seller shall deliver to the Purchaser reasonable evidence of the
establishment of such account upon request.  The Seller shall not pledge, obtain
financing for or otherwise permit any Lien of any creditor of the Seller to
exist on, any portion of the Secondary Portfolio Collections or the Seller’s
interest in the Secondary Portfolio Spread Custodial Account without the prior
written consent of the Purchaser.

 

Section 6.02                             Deposits.  With respect to each
Secondary Portfolio, the Seller shall deposit into the Secondary Portfolio
Spread Custodial Account from time to time any and all Secondary Portfolio
Collections received on or after the Transaction Settlement Date, in each case
within one Business Day following receipt and identification thereof and in any
event within three Business Days following receipt thereof.  The Seller shall
direct each loan owner or master servicer to remit any Secondary Portfolio
Termination Payments directly to the Secondary Portfolio Spread Custodial
Account.

 

23

--------------------------------------------------------------------------------


 

Section 6.03                             Withdrawals and Remittances.

 

(a)                                 On each Business Day, the Seller shall
withdraw from the Secondary Portfolio Spread Custodial Account the cash on
deposit therein and pay such cash in the following amounts and order of
priority, in each case subject to funds remaining available after giving effect
to each payment having a higher priority:

 

(i)                                     first, from amounts in the Secondary
Portfolio Spread Custodial Account attributable to Secondary Portfolio
Termination Payments, pro rata, (A) the Secondary Portfolio Excess Spread
Percentage of such Secondary Portfolio Termination Payments to the Purchaser,
and (B) the Retained Excess Spread Percentage of such Secondary Portfolio
Termination Payments to the Seller;

 

(ii)                                  second, on the last Business Day of each
calendar week, at the option of the Seller, any accrued and unpaid Base
Servicing Fee in respect of the Secondary Portfolio Mortgage Loans to the
Seller;

 

(iii)                               third, on each Transaction Remittance Date,
to the extent not previously paid to the Seller in accordance with
Section 6.03(a)(ii), any accrued and unpaid Base Servicing Fee in respect of the
Secondary Portfolio Mortgage Loans to the Seller;

 

(iv)                              fourth, on each Transaction Remittance Date,
pro rata, (A) to the Purchaser, any Secondary Portfolio Excess Spread for the
prior Collection Period (other than the portion thereof consisting of Secondary
Portfolio Termination Payments paid pursuant to the foregoing clauses); and
(B) to the Seller, any Secondary Portfolio Retained Spread for the prior
Collection Period (other than the portion thereof consisting of Secondary
Portfolio Termination Payments paid pursuant to the foregoing clauses));
provided, however, that prior to the distribution to the Seller of any Primary
Portfolio Retained Spread pursuant to clause (B), the Primary Portfolio Retained
Spread shall be applied to the payment of any indemnity payments then due and
payable by the Seller to the Purchaser or its related indemnified persons under
Section 8.03;

 

(v)                                 fifth, on each Transaction Remittance Date,
to the Seller, any other amounts remaining on deposit in the Secondary Portfolio
Spread Custodial Account.

 

(b)                                 All payments to the Purchaser shall be made
by wire transfer of immediately available funds to an account designated by the
Purchaser.

 

ARTICLE 7

 

SERVICING AND OTHER MATTERS

 

Section 7.01                             Seller’s Duties With Respect to
Servicing.

 

(a)                                 Effective on the Transaction Settlement Date
for each Primary Portfolio, the Seller agrees for the benefit of the Purchaser
to service the related Primary Portfolio Mortgage Loans and any Secondary
Portfolio Mortgage Loans at all times substantially in accordance with the
related Servicing Agreement, in the case of Non-Agency Mortgage Loans, or the
applicable Guide, in the case of Agency Mortgage Loans.  In connection with the
Primary Portfolio Mortgage Loans and Secondary Portfolio Mortgage Loans related
to each Transaction, the Seller shall not, without the express written consent
of Purchaser (which consent may be withheld in its absolute discretion),
(a) terminate or amend any Servicing Rights, or (b) enter into any termination,
modification, waiver or amendment of any applicable Servicing Agreement or its
rights and duties under any applicable Guide.

 

24

--------------------------------------------------------------------------------


 

(b)                                 Under no circumstances shall the Purchaser
be responsible for the servicing acts and omissions of the Seller or any other
servicer or any originator of the Mortgage Loans, or for any servicing related
obligations or liabilities of any servicer under the Servicing Agreements or the
Guides or any Person under the Mortgage Loan Documents, or for any other
obligations or liabilities of the Seller.

 

(c)                                  Upon the termination of the Seller as
servicer under any Servicing Agreement or Guide, the Seller shall remain liable
to the Purchaser and the applicable loan owner or master servicer for all
liabilities and obligations incurred by the Seller while the Seller was acting
as the servicer thereunder.

 

Section 7.02                             Base Servicing Fees.  The Seller agrees
that, notwithstanding the provisions of the applicable Servicing Agreements and
Guides, as between the parties hereto, the Seller shall be entitled to servicing
fees on the Primary Portfolio and any Secondary Portfolio only to the extent of
the applicable Base Servicing Fee and only to the extent that funds available
for the payment of such Base Servicing Fee are available in the Primary
Portfolio Spread Custodial Account (in the case of the Primary Portfolio
Mortgage Loans) or the Secondary Portfolio Spread Custodial Account (in the case
of the Secondary Portfolio Mortgage Loans). Under no circumstances shall the
Purchaser be liable to the Seller for the payment of any Base Servicing Fee. The
portion of the Base Servicing Fee relating to a Secondary Portfolio Mortgage
Loan shall begin to accrue as of the commencement of the Collection Period in
which the related Assignment Date occurs but in no event shall such portion
accrue on any day on which the portion of the Base Servicing Fee relating to the
Primary Portfolio Mortgage Loan in respect of which such Secondary Portfolio
Mortgage Loan became a Secondary Portfolio Mortgage Loan also accrues.

 

Section 7.03                             Reporting.  In connection with each
Transaction, the Seller shall deliver to the Purchaser monthly reports, and
afford the Purchaser access to information, at such times and in such form and
substance as are set forth in the related Confirmation or as may reasonably be
agreed between the Seller and the Purchaser.

 

Section 7.04                             Certain Awards.  If an award of damages
is received by the Seller or the Purchaser as a result of a judgment, settlement
or arbitration (including payment pursuant to a guaranty of an obligor) pursuant
to a breach by the seller under the Transaction Asset Purchase Agreement for any
Transaction, then (i) if such breach had an adverse effect on the value of the
Total Servicing Spread, then the Transaction Excess Spread Percentage of such
award shall be distributed to the Purchaser or its designee promptly and the
remainder of such award shall be retained by the Seller and (ii) if such breach
did not have an adverse effect on the value of the Total Servicing Spread, the
Seller shall be entitled to the entirety of such award.

 

25

--------------------------------------------------------------------------------


 

ARTICLE 8

 

LIABILITIES OF THE SELLER; INDEMNIFICATION

 

Section 8.01                             Liability of the Seller.  The Seller
shall be liable in accordance herewith only to the extent of the obligations
specifically and respectively imposed upon and undertaken by the Seller herein.

 

Section 8.02                             Merger or Consolidation of the Seller.

 

(a)                                 The Seller shall keep in full effect its
existence, rights and franchises as an entity and maintain its qualification to
service mortgage loans for each of Fannie Mae, Freddie Mac and HUD and comply
with the laws of each State in which any Mortgaged Property is located to the
extent necessary to protect the validity and enforceability of this Agreement,
and to perform its duties under this Agreement.  The Seller shall keep in full
effect its existence, rights and franchises as an entity.

 

(b)                                 Any Person into which the Seller may be
merged, converted, or consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Seller shall be a party, or any Person
succeeding to the business of the Seller, shall be the successor of the Seller
hereunder, without the execution or filing of any paper or any further act on
the part of any of the parties hereto, anything herein to the contrary
notwithstanding; provided, however, that such successor shall have expressly
assumed the duties of the Seller hereunder.

 

Section 8.03                             Indemnification By Seller. The Seller
shall indemnify the Purchaser and its directors, officers, employees and agents
(the “Indemnified Parties”) and hold them harmless against any and all claims,
losses, damages, penalties, fines, forfeitures, reasonable and necessary legal
fees and related costs, judgments, and any other costs, fees and expenses that
any of them may sustain by reason of (A) the Seller’s willful misfeasance, bad
faith or negligence in the performance of its duties under this Agreement, any
Servicing Agreement or any Guide, (B) the Seller’s reckless disregard of its
obligations or duties under this Agreement, any Servicing Agreement or any
Guide, (C) the Seller’s breach of its representations, warranties or covenants
under this Agreement, any Servicing Agreement or any Guide, (D) Seller’s breach
of a representation, warranty or covenant under, or Seller’s failure to comply
with any obligation under, any agreement or obligation secured by a Purchaser’s
right, title or interest in the Primary Portfolio Excess Spread, the Secondary
Portfolio Excess Spread or any other rights or interests of the Purchaser under
this Agreement, or (E) the Transactions being characterized by a court or
governmental authority as anything other than an absolute transfer or sale. The
Seller hereby grants the Purchaser a security interest in all of its right,
title and interest in, to and under, whether now existing or in the future
arising or acquired, (i) all Primary Portfolio Excess Spread, all Secondary
Portfolio Excess Spread and all rights under this Agreement with respect to any
Primary Portfolio Excess Spread or any Secondary Portfolio Excess Spread;
(ii) the Primary

 

26

--------------------------------------------------------------------------------


 

Portfolio Spread Custodial Account and the Secondary Portfolio Spread Custodial
Account; (iii) all rights to payment of amounts due under this Agreement on
account of or related to the Primary Portfolio Excess Spread or the Secondary
Portfolio Excess Spread; (iv) all rights to reimbursement of Primary Portfolio
Excess Spreads, Secondary Portfolio Excess Spreads and/or amounts due in respect
thereof under the related Servicing Agreements and Guides; (v) all records,
instruments or other documentation evidencing any of the foregoing; (vi) all
“general intangibles”, “accounts”, “chattel paper”, “securities accounts”,
“investment property”, “deposit accounts” and “money” as defined in the Uniform
Commercial Code relating to or constituting any and all of the foregoing
(including, without limitation, all of Seller’s rights, title and interest in
and under the Primary Portfolio Excess Spreads and Secondary Portfolio Excess
Spreads); and (vii) any and all replacements, substitutions, distributions on or
proceeds of any and all of the foregoing, as security for the obligations of the
Seller under this Section 8.03.

 

Section 8.04                             Indemnification By Purchaser. The
Purchaser shall indemnify the Seller and its directors, officers, employees and
agents and hold them harmless against any and all claims, losses, damages,
penalties, fines, forfeitures, reasonable and necessary legal fees and related
costs, judgments, and any other costs, fees and expenses that any of them may
sustain by reason of (A) the Purchaser’s willful misfeasance, bad faith or
negligence in the performance of its duties under this Agreement (B) the
Purchaser’s reckless disregard of its obligations or duties under this
Agreement, (C) the Purchaser’s breach of its representations, warranties or
covenants under this Agreement, or (D) the Transactions being characterized by a
court or governmental authority as a sale of any portion of the Servicing Rights
greater than Primary Portfolio Excess Spread or Secondary Portfolio Excess
Spread, as applicable.

 

ARTICLE 9

 

MISCELLANEOUS

 

Section 9.01                             Notices.  All notices, requests,
demands and other communications which are required or permitted to be given
under this Agreement shall be in writing and shall be deemed to have been duly
given upon the delivery or mailing thereof, as the case may be, sent by
registered or certified mail, return receipt requested:

 

(i)                                     if to the Seller:

 

PennyMac Loan Services, LLC
Attn: Director, Servicing Operations
6101 Condor Drive
Moorpark, CA 93021

 

With a copy to:

 

PennyMac Loan Services, LLC
Attn: General Counsel
6101 Condor Drive
Moorpark, CA 93021

 

27

--------------------------------------------------------------------------------


 

(ii)                                  if to the Purchaser:

 

PennyMac Holdings, LLC
Attn: Treasurer
6101 Condor Drive
Moorpark, CA 93021

 

With a copy to:

 

PennyMac Holdings, LLC
Attn:  General Counsel
6101 Condor Drive
Moorpark, CA 93021

 

or such other address as may hereafter be furnished to the other parties by like
notice.

 

Section 9.02                             Amendment.  Neither this Agreement, nor
any terms hereof, may be amended, supplemented or modified except in an
instrument in writing executed by the parties hereto.

 

Section 9.03                             Entire Agreement.  This Agreement
contains the entire agreement and understanding among the parties hereto with
respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements, understandings, inducements and conditions, express
or implied, oral or written, of any nature whatsoever with respect to the
subject matter hereof. The express terms hereof control and supersede any course
of performance and/or usage of the trade inconsistent with any of the terms
hereof.

 

Section 9.04                             Binding Effect; Beneficiaries.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective permitted successors and assigns.  No 
provision of this Agreement is intended or shall be construed to give to any
Person, other than the parties hereto, any legal or equitable right, remedy or
claim under or in respect of this Agreement or any provision contained herein.

 

Section 9.05                             Headings.  The section and subsection
headings in this Agreement are for convenience of reference only and shall not
be deemed to alter or affect the interpretation of any provisions hereof.

 

Section 9.06                             Further Assurances.  The Seller agrees
to execute and deliver such instruments and take such further actions as the
Purchaser may, from time to time, reasonably request in order to effectuate the
purposes and to carry out the terms of this Agreement.

 

Section 9.07                             Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York.
The parties hereto intend that the provisions of Section 5-1401 of the New York
General Obligations Law shall apply to this Agreement.

 

Section 9.08                             Relationship of Parties.  Nothing
herein contained shall be deemed or construed to create a partnership or joint
venture between the parties.  Without limiting the generality of the preceding
statement, the servicing duties and responsibilities of the Seller shall be
rendered by it as an independent contractor and not as an agent of the
Purchaser.  The Seller shall have full control of all of its acts, doings,
proceedings, relating to or requisite in connection with the discharge of its
duties and responsibilities under this Agreement.

 

28

--------------------------------------------------------------------------------


 

Section 9.09                             Severability of Provisions. If any one
or more of the covenants, agreements, provisions or terms of this Agreement
shall be held invalid for any reason whatsoever, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement.

 

Section 9.10                             No Waiver; Cumulative Remedies.  No
failure to exercise and no delay in exercising, on the part of a party hereto,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

Section 9.11                             Exhibits.  The exhibits to this
Agreement are hereby incorporated and made a part hereof and form integral parts
of this Agreement.

 

Section 9.12                             Counterparts.  This Agreement may be
executed by the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

 

Section 9.13                             WAIVER OF TRIAL BY JURY.

 

EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND,
THEREFORE, EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A
TRIAL BY JURY IN RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

 

Section 9.14                             LIMITATION OF DAMAGES.

 

NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THE PARTIES AGREE
THAT NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY SPECIAL, CONSEQUENTIAL
OR PUNITIVE DAMAGES WHATSOEVER, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE
AND STRICT LIABILITY), OR ANY OTHER LEGAL OR EQUITABLE PRINCIPLE, PROVIDED,
HOWEVER, THAT SUCH LIMITATION SHALL NOT BE APPLICABLE WITH RESPECT TO ANY THIRD
PARTY CLAIM MADE AGAINST A PARTY.

 

Section 9.15                             SUBMISSION TO JURISDICTION; WAIVERS.

 

EACH PARTY HERETO HEREBY IRREVOCABLY (I) SUBMITS, FOR ITSELF IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT, OR FOR RECOGNITION AND ENFORCEMENT OF
ANY JUDGMENT IN RESPECT THEREOF, TO THE JURISDICTION OF ANY NEW YORK STATE OR
FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY WITH RESPECT
TO MATTERS ARISING OUT OF OR RELATING TO THIS AGREEMENT; (II) AGREES THAT ALL
CLAIMS WITH RESPECT TO ANY ACTION OR PROCEEDING REGARDING SUCH MATTERS MAY BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE OR FEDERAL COURTS; (III) WAIVES, TO
THE FULLEST POSSIBLE EXTENT, WITH RESPECT TO SUCH COURTS, THE DEFENSE OF AN
INCONVENIENT FORUM; AND (IV) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

29

--------------------------------------------------------------------------------


 

Section 9.16                             Expense Reserve.

 

Notwithstanding anything in Section 8.03, in the event that counsel or
independent accountants for a Protected REIT determine that there exists a
material risk that any amounts due to the Purchaser under Section 8.03 hereof
would be treated as Nonqualifying Income for such Protected REIT upon the
payment of such amounts to the Purchaser, the amount paid to the Purchaser,
pursuant to this Agreement in any tax year shall not exceed the maximum amount
that can be paid to the Purchaser in such year without causing such Protected
REIT to fail to meet the REIT Requirements for such year, determined as if the
payment of such amount were Nonqualifying Income as determined by such counsel
or independent accountants to such Protected REIT.  If the amount payable for
any tax year under the preceding sentence is less than the amount which the
Person obligated to make payment under Section 8.03 would otherwise be obligated
to pay to the Seller or the Purchaser, as the case may be, pursuant to such
Section 8.03 of this Agreement (the “Expense Amount”), then:  (1) such obligated
Person shall place the Expense Amount into an escrow account (the “Expense
Escrow Account”) using an escrow agent and agreement reasonably acceptable to
the Purchaser and shall not release any portion thereof to the Purchaser, and
the Purchaser, shall not be entitled to any such amount, unless and until the
Purchaser, delivers to such obligated Person, at the sole option of such
Protected REIT, (i) an opinion (an “Expense Amount Tax Opinion”) of such
Protected REIT’s tax counsel to the effect that such amount, if and to the
extent paid, would not constitute Nonqualifying Income, (ii) a letter (an
“Expense Amount Accountant’s Letter”) from such Protected REIT’s independent
accountants indicating the maximum amount that can be paid at that time to the
Purchaser, without causing such Protected REIT to fail to meet the REIT
Requirements for any relevant taxable year, or (iii) a private letter ruling
issued by the IRS to such Protected REIT indicating that the receipt of any
Expense Amount hereunder will not cause such Protected REIT to fail to satisfy
the REIT Requirements (a “REIT Qualification Ruling” and, collectively with an
Expense Amount Tax Opinion and an Expense Amount Accountant’s Letter, a “Release
Document”); and (2) pending the delivery of a Release Document by the Purchaser,
to such obligated Person, the Purchaser, shall have the right, but not the
obligation, to borrow the Expense Amount from the Escrow Account pursuant to a
loan agreement (an “Indemnity Loan Agreement”) reasonably acceptable to the
Purchaser, that (i) requires such obligated Person to lend the Purchaser,
immediately available cash proceeds in an amount equal to the Expense Amount (an
“Indemnity Loan”), and (ii) provides for (A) a commercially reasonable interest
rate and commercially reasonable covenants, taking into account the credit
standing and profile of the Purchaser, as the case may be, or any guarantor of
the Purchaser, as the case may be, including such Protected REIT, at the time of
such Indemnity Loan, and (B) a 15 year maturity with no periodic amortization.

 

30

--------------------------------------------------------------------------------


 

Section 9.17                             Survival.

 

This Agreement and the Transactions, and all covenants, agreements,
representations and warranties herein and therein and in the certificates
delivered pursuant hereto, shall survive the date hereof and each Transaction
Settlement Date.

 

[SIGNATURE PAGE FOLLOWS]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Seller and the Purchaser have caused their names to be
signed hereto by their respective officers thereunto duly authorized as of the
date first above written.

 

 

PENNYMAC LOAN SERVICES, LLC

 

(Seller)

 

 

 

 

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Executive Vice President, Treasurer

 

 

 

 

 

PENNYMAC HOLDINGS, LLC

 

(Purchaser)

 

 

 

 

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Executive Vice President, Treasurer

 

E-1

--------------------------------------------------------------------------------